DETAILED ACTION
The present application, was filed on or about 22 May 2019.
This Detailed Action is a response to Applicant’s Amendment & Response Under 37 C.F.R. § 1.111.
Claims 1-4, 6-12, 14-17, 19, and 20 are rejected. 
Claims 5, 13, and 18 contain allowable subject matter but are currently rejected because they depend from rejected base claims. 
Any objection or rejection not maintained in this Detailed Action is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4, 8-10, 12, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Natarajan et al (SU 2017/0364275 A1 referred hereinafter as Natarajan).
In regards to (Currently Amended) Claim 1, Natarajan discloses a system comprising: a group of non-volatile memory cells; and control circuitry, coupled to the group of non-volatile memory cells (Natarajan [0001, 0003, 0011; Fig. 1] teaches a data storage controller and memory.), the control circuitry configured to: 
receive, from a host device over a communication interface, a request for a descriptor of the storage system (Natarajan [0011] teaches a descriptor of a storage system as an indication that an associated storage system is in write only, read only, or temporary write modes.), the request associated with host device boot (Natarajan [0011] teaches the drive identification process may occur during a system initialization such as a system boot.  Therefore, because the identification process can happen during a system boot, the request is associated with host device boot.); and send to the host, over the communication interface and in response to the received request for the descriptor, the descriptor (Natarajan [0011] teaches a host sending a request to write to a storage controller.  If the storage attached to the storage controller is in a write only mode, the storage controller may transition the memory to a temporary write mode.  Natarajan [0011].  Natarajan [0030] teaches the controller transmitted a message to the host that a storage device is in a read-only mode.)), the descriptor comprising an indication that a component of the storage device is in a restricted-operation mode (Natarajan [0011] teaches a read only operation mode.).  
In regards to Claim 2, Natarajan discloses the system of claim 1, wherein the descriptor comprises a first field to indicate that the storage device is in the restricted-operation mode (Natarajan [0011] teaches, during the drive identification process, a memory is identified as being in a restricted operation mode such as a read-only mode.  Natarajan’s invention is capable of distinguishing a memory’s mode as being one of read-only, write, or temporary write. Natarajan [0011].  A descriptor is held by the mode management module to store the mode of the memory.  Natarajan [0020].).  
In regards to Claim 4, Natarajan discloses the system of claim 1, wherein the descriptor comprises a device health descriptor comprises pre-end-of-life information of the storage system (Natarajan [0001] teaches solid state drives have spare memory capacity that sets a threshold.  When the threshold is exceeded the solid state drive enters a read only mode to limit write activity.  Natarajan [0001].), comprising: a warning field to indicate that the number of replacement blocks exceeds a warning threshold (Natarajan [0019] teaches a first predetermined thresholds can be indicative of a number of spare cells representing an end of life condition.); and a restricted-operation-mode field to indicate that the storage device is in the restricted-operation mode (Natarajan [0011, 0020] teaches a mode management module storing one of a read-only, write, and temporary write as restricted operation modes.).  
In regards to Claim 8, Natarajan discloses the system of claim 1, comprising: the host device, wherein the host device is configured to utilize the indication to determine a boot mode of the host device (Natarajan [0021] teaches the indication of the storage device controller is used after a host is booting after a power cycle to determine whether the host is performing a drive identification process or a drive enumeration process.).             
In regards to (Currently Amended) Claim 9, Natarajan discloses a method implemented by control circuitry of a storage system (Natarajan [0011, 0013] teaches a controller, memory, and host.), the method comprising: receiving, from a host device over a communication interface, a request for a descriptor of the storage system (Natarajan [0011] teaches a descriptor of a storage system as an indication that an associated storage system is in write only, read only, or temporary write modes.), the request associated with host device boot (Natarajan [0011] teaches the drive identification process may occur during a system initialization such as a system boot.  Therefore, because the identification process can happen during a system boot, the request is associated with host device boot.); and sending to the host, over the communication interface, and in response to the received request for the descriptor, the descriptor (Natarajan [0011] teaches a host sending a request to write to a storage controller.  If the storage attached to the storage controller is in a write only mode, the storage controller may transition the memory to a temporary write mode.  Natarajan [0011].  Natarajan [0030] teaches the controller transmitted a message to the host that a storage device is in a read-only mode.), the descriptor comprising an indication that a component of the storage device is in a restricted-operation mode (Natarajan [0011] teaches read only and write only restricted operation modes.).  
In regards to Claim 10, Natarajan discloses the method of claim 9, wherein the descriptor comprises a first field to indicate that the storage device is in the restricted-operation mode (Natarajan [0011] teaches, during the drive identification process, a memory is identified as being in a restricted operation mode such as a read-only mode.  Natarajan’s invention is capable of distinguishing a memory’s mode as being one of read-only, write, or .  
In regards to Claim 12, Natarajan discloses the method of claim 9, wherein the descriptor comprises a device health descriptor comprises pre-end-of-life information of the storage system, comprising: a warning field to indicate that the number of replacement blocks exceeds a warning threshold (Natarajan [0019] teaches a first predetermined thresholds can be indicative of a number of spare cells representing an end of life condition.); and a restricted-operation-mode field to indicate that the storage device is in the restricted-operation mode (Natarajan [0011, 0020] teaches a mode management module storing one of a read-only, write, and temporary write as restricted operation modes.).  
In regards to Claim 13, Natarajan discloses the method of claim 9, wherein the descriptor comprises a device health descriptor comprises pre-end-of-life information of the storage system (Natarajan [0001] teaches solid state drives have spare memory capacity that sets a threshold.  When the threshold is exceeded the solid state drive enters a read only mode to limit write activity.  Natarajan [0001].), comprising: a first warning field to indicate that the number of replacement blocks exceeds a first threshold (Natarajan [0019] teaches a first predetermined thresholds can be indicative of a number of spare cells representing an end of life condition.); a second warning field to indicate that the number of replacement blocks exceeds a second threshold (or cell counts that are indicative of an amount of spare cells remaining in the memory.  Natarajan [0019].) higher than the first threshold; and a safe-mode field to indicate that the storage device is in the restricted- operation mode (Natarajan [0020] teaches a mode management module storing an indication that the storage device is in a restricted operation mode.), wherein the restricted-operation mode includes a write protect mode (Natarajan [0011] teaches read-only, write, and temporary write as restricted operation modes.).  
In regards to Claim 16, Natarajan discloses the method of claim 12, wherein the host device utilizes the indication to determine a boot mode of the host device (Natarajan [0021] teaches the indication of the storage device controller is used after a host is booting after a power cycle to determine whether the host is performing a drive identification process or a drive enumeration process.).  
In regards to (Currently Amended) Claim 17, Natarajan discloses a machine-readable medium, storing instructions, which when executed by a storage system, cause the storage system to perform operations (Natarajan [0009] teaches an embodiment implemented as instructions carried by or stored on a non-transitory machine readable storage medium that are executed by one or more processors.) comprising: receiving, from a host device over a communication interface, a request for a descriptor of the storage system (Natarajan [0011] teaches a response to detecting a particular action of a host such as a drive identification process.), the request associated with host device boot (Natarajan [0011] teaches the drive identification process may occur during a system initialization such as a system boot.  Therefore, because the identification process can happen during a system boot, the request is associated with host device boot.); and sending to the host, over the communication interface and in response to the received request for the descriptor, the descriptor (Natarajan [0011] teaches a host sending a request to write to a storage controller.  If the storage attached to the storage controller is in a write only mode, the storage controller may transition the memory to a temporary write mode.  Natarajan [0011].  Natarajan [0030] teaches the controller transmitted a message to the host that a storage device is in a read-only mode.), the descriptor comprising an indication that a component of the storage device is in a restricted-operation mode (Natarajan [0011] teaches read only and write only restricted operation modes.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6, 7, 11, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan further in view of Harris et al (US 2010/0070727 A1 referred hereinafter as Harris).
In regards to Claim 3, Natarajan discloses the system of claim 1. 
Natarajan does not teach wherein the restricted-operation mode comprises a safe mode.
Harris discloses wherein the restricted-operation mode comprises a safe mode (Harris [0066, 0074] teaches an access violation handler identifying when it is safe to change page protection.).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Natarajan and Harris, before the effective filing date of the claimed invention, to include Harris’s safe mode description of a read or write mode into Natarajan’s system. All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine Harris with Natarajan is to decrease collisions caused by parallel execution of threads.  Both the references address the problems associated with reading and writing data to and from memory. 
In regards to Claim 6, discloses the system of claim 1, wherein the control circuitry is configured to: determine if the storage system is in the restricted-operation mode (Natarajan [0011] teaches a storage system determining whether a storage device is in a restricted operation mode such as read-only, write, or temporary write.); and write the indication that the component of the storage system is in the restricted-operation mode using the determination (Harris [0048-0050] teaches a concurrency control mechanism that writes changes to counts and page protection settings.). 
With regard to Claim 6, the motivation to combine Natarajan and Harris is the same as that for Claim 3.
In regards to Claim 7, the combination of Natarajan and Harris discloses the system of claim 6, wherein the storage device comprises multiple memory devices, each of the multiple memory devices including a device controller, wherein the control circuitry includes a memory device of the storage system or a device controller of a memory device, and wherein the storage system is configured to determine if the number of replacement blocks meets a replacement threshold (Natarajan [0022] teaches memory is operated in a restricted operation mode such as a read more, write mode, or temporary write mode based on cell monitor module information.  The cell monitor module determines whether memory has reached an end of life condition due to the amount of spare storage capacity satisfying a predetermined threshold.  Natarajan [0020].  The predetermined thresholds can be indicative of a number of spare cells or cell counts that are indicative of an amount of spare cells remaining in the memory.  Natarajan [0019].).  
In regards to Claim 11, Natarajan discloses the method of claim 9. 
Natarajan does not teach wherein the restricted-operation mode comprises a safe mode.
Harris discloses wherein the restricted-operation mode comprises a safe mode (Harris [0066, 0074] teaches an access violation handler identifying when it is safe to change page protection.).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Natarajan and Harris, before the effective filing date of the claimed invention, to include Harris’s safe mode description of a read or write mode into Natarajan’s system. All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine Harris with Natarajan is to decrease collisions caused by parallel execution of threads.  Both the references address the problems associated with reading and writing data to and from memory.
In regards to Claim 14, the combination of Natarajan and Harris discloses the method of claim 9, comprising: determining if the storage system is in the restricted-operation mode (Natarajan [0011] teaches a storage system determining whether a storage device is in a restricted operation mode such as read-only, write, or temporary write.); and writing the indication that the component of the storage system is in the restricted-operation mode using the determination (Harris [0048-0050] teaches a concurrency control mechanism that writes changes to counts and page protection settings.).  
With regard to Claim 14, the motivation to combine Natarajan and Harris is the same as that for Claim 11.
In regards to Claim 15, the combination of Natarajan and Harris discloses the method of claim 14, wherein the storage device comprises multiple memory devices, each of the multiple memory devices including a device controller, wherein the control circuitry includes a memory device of the storage system or a device controller of a memory device, and wherein determining if the storage system is in the restricted-operation mode includes determining if the number of replacement blocks meets a replacement threshold (Natarajan [0022] teaches memory is operated in a restricted operation mode such as a read more, write mode, or temporary write mode based on cell monitor module information.  The cell monitor module determines whether memory has reached an end of life condition due to the amount of spare storage capacity satisfying a predetermined threshold.  Natarajan [0020].  The predetermined thresholds can be indicative of a number of spare cells or cell counts that are indicative of an amount of spare cells remaining in the memory.  Natarajan [0019].) .  
In regards to Claim 19, the combination of Natarajan discloses the machine-readable medium of claim 17.
Natarajan does not teach wherein the restricted- operation mode comprises a safe mode.
Harris discloses wherein the restricted- operation mode comprises a safe mode (Harris [0066, 0074] teaches an access violation handler identifying when it is safe to change page protection.).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Natarajan and Harris, before the effective filing date of the claimed invention, to include Harris’s safe mode description of a read or write mode into Natarajan’s system. All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine Harris with Natarajan is to decrease collisions caused by parallel execution of threads.  Both the references address the problems associated with reading and writing data to and from memory.
In regards to Claim 20, the combination of Natarajan and Harris discloses the machine-readable medium of claim 17, wherein the descriptor comprises a device health descriptor comprises pre-end-of-life information of the storage system, comprising: a warning field to indicate that the number of replacement blocks exceeds a warning threshold (Natarajan [0019] teaches a first predetermined thresholds can be indicative of a number of spare cells representing an end of life condition.); and a restricted-operation-mode field to indicate that the storage device is in the restricted-operation mode (Natarajan [0011, 0020] teaches a mode management module storing one of a read-only, write, and temporary write as restricted operation modes.).  

Allowable Subject Matter
Dependent Claims 5, 13, and 18 contain allowable subject matter but are not allowable because they depend from rejected claims.  
Within this section reference is made to Shin et al (US 2015/0350206 A1 referred hereinafter as Shin) and Karr et al (US 2018/0357018 a1 referred hereinafter as Karr). 
The following is a statement of reasons for the indication of allowable subject matter.  The prior art is replete with references to a system making a determination that a storage component is in a restricted operation mode.  Shin [0005], Natarajan [0011].   The prior art also teaches systems, controllers, and other computer components analyzing system configurations, determining that memory blocks exceed different thresholds, and acting on the determination.  Natarajan [0019-0020], Karr [0028].   However, the prior art does not teach a single descriptor containing all of the specific elements in Claims 5, 13, and 18.  For example, Natarajan [0019-0020] teaches determining whether two cell count thresholds have been exceeded.  However, Natarajan does not teach communicating this determination by way of a descriptor having “a first warning field to indicate that the number of replacement blocks exceeds a first threshold; a second warning field to indicate that the number of replacement blocks exceeds a second threshold higher than the first threshold; and a restricted-operation-mode field to indicate that the storage device is in the restricted-operation mode, wherein the restricted-operation mode includes a write-protect mode.”  Instead, Natarajan requires a person having ordinary skill in the art to apply known communication teachings to fill in how the threshold information is transmitted.  
It should be noted that Examiner searched related but different types of art and could not find the elements of Claims 5, 13, and 18.  For example, Natarajan’s invention is directed to 
Finally, a review of the non-patent literature did not reveal any suitable reference that would teach the elements of Claims 5, 13, and 18. 

Response to Arguments
With regards to amended Claims 1, Applicant argues Natarajan does not teach “to receive from the host device a request for a descriptor of the storage system, the request associated with host device boot, and to send to the host device, over the communication interface and in response to the received request for the descriptor, the descriptor, the descriptor comprising an indication that a component of the storage device is in a restricted- operation mode.”  Applicant’s argument is not persuasive.  Giving each term its broadest reasonable interpretation, Natarajan does teach these elements.  As more fully stated in Examiner’s 35 U.S.C. 102 rejection above, Natarajan teaches a request associated with a host device boot and the host sending, over the communication interface and in response to the received request for the descriptor. 
With regards to Examiner’s 35 U.S.C. 103 rejection, Applicant argues the rejected claims includes patentable subject matter beyond that recited in their respective base claims.  Applicant’s argument is partially persuasive.  With regards to Claim 18, Applicant has incorporated the previously stated allowable subject matter into Claim 18.  Therefore, because 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on (571) 272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.F.W./Examiner, Art Unit 2138                                                                                                                                                                                                        

/Michael Krofcheck/Primary Examiner, Art Unit 2138